Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 1/19/2021 in which claims 1-20 were presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, of which limitations positively reciting non-statutory subject matter. It is suggested to change for example “to accept a thumb of a human user” to –for accepting a thumb of a human user--.
Claims 2-20 are rejected because they depend directly or indirectly on rejected claims.

Claims 1-20 are allowed.


The following is an examiner's statement of reasons for allowance: 
Independent claim 1 and the respective depending claims are allowed. The closest prior art is that to US 11,033,061 (to the same inventive entity). Therefore the current application is found to be allowable.
It is also noted that none of the cited prior art alone or in combinations teaches a mitten-shaped glove body comprising a thumb sleeve to accept a thumb of a human user and a fingers sleeve to accept two or more fingers of the human user; and a scraper element attached to an exterior surface of the fingers sleeve, wherein the scraper element comprises: a receptacle portion, wherein the exterior surface of the fingers sleeve is attached to a surface of the receptacle portion, and the receptacle portion is to accept one or more fingers of a user when positioned within the fingers sleeve; a scraping portion extending from the receptacle portion and integrally connected to the receptacle portion, wherein the scraping portion comprises a scraping edge comprising one or more teeth, and the scraping edge is configured to scrape pulp of a plant- based medium to hollow-out the plant-based medium; and a textured leverage point on an anterior external surface of the scraper element between an end of the receptacle portion and the scraping edge. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732